Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sanford et al (US 2019/0273326 A1), hereinafter Sanford, teaches an array antenna comprising a first dipole array antenna unit and a slot antenna unit.  
Sanford, however, fails to specifically teach at least the features of a fourth feed line, the fourth feed line formed on an upper portion of a second substrate stacked onto an upper portion of the first substrate, the fourth feed line configured to provide feed signals to the plurality of slot radiators, wherein the ground plane has a first sloped structure and a second sloped structure formed therein, the first sloped structure having an upward slope of a first angle toward a rightward direction from a point of junction with a first -dipole member, the second sloped structure having an upward slope of the first angle toward a leftward direction from the point of junction.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 8, Sanford teaches an array antenna comprising a first dipole array antenna unit, a second dipole array antenna unit and a slot antenna unit.  

Claims 9-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song et al (CN 202384500U) discloses an antenna system comprising a dipole array antenna unit and a slot array antenna unit.
Ando et al (JP 2002135047A) discloses an antenna system comprising a dipole array antenna unit and a slot array antenna unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845